Nicholson, O. J.,
delivered the opinion of the court.
Defendant was indicted in nine separate indictments for selling liquor on Sunday. By consent, all the cases were tried together by the court. Defendant plead guilty in one case, and was fined $10, and ordered to be imprisoned ten days, but the imprisonment was suspended during his good behavior. He pleaded not guilty in the other eight cases, and was adjudged not guilty by the court, whereupon he assumed all cost in four of the cases. The judge had the right to imprison as part of the punishment, but he had no right to suspend the imprisonment during the defendant’s good behavior. This portion of the judgment was void, leaving judgment for fine in force. There was no error in adjudging full costs in four cases upon the assumption thereof by the defendant. The judgment is affirmed, except so much as suspends the imprisonment; reverse as to that.